        Case 2:19-cv-00601-GBW-KRS Document 7 Filed 07/24/19 Page 1 of 5


                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

MONICA REYES, individually,
and as guardian and next friend,
Jane Doe, a minor child,

                       Plaintiffs,

       vs.                                             No. 2:19-cv-00601-GBW-KRS

FRANK RAMOS ARIAS, and
SILVER CITY CONSOLIDATED SCHOOLS

                       Defendants.

             PLAINTIFFS’ INITIAL DISCLOSURE PURSUANT TO RULE 26(A)(1)

       COMES NOW PLAINTIFF, Monica Reyes, individually, and as guardian and next friend,
Jane Doe, a minor child, by and through their attorneys of, Duhigg, Cronin, Spring & Berlin, P.A.
(David M. Berlin), and pursuant to Rule 26(a)(1), hereby submits her initial disclosure as follows:
1.     INDIVIDUALS LIKELY TO HAVE DISCOVERABLE INFORMATION

       At this time, Plaintiffs are aware of the following individuals who are likely to have

discoverable information relevant to the disputed facts:

       a.      Monica Reyes
               c/o David M. Berlin
               P.O. Box 527
               Albuquerque, New Mexico 87103

        Monica Reyes is the mother of Jane Doe, minor child. Ms. Reyes has knowledge regarding
the photograph(s) Mr. Arias took underneath the desk of her minor daughter showing her
undergarments. It is further anticipated that Ms. Arias will testify as to her child’s mental and
physical condition before and after the incident giving rise to this lawsuit and how this incident has
affected her life.

       b.      Jason Ping
               Principal of G.W. Stout Elementary
               c/o Jerry Walz
               Walz & Associates, P.C.
               133 Eubank Blvd. NE
               Albuquerque, NM 87123



                                                   1
        Case 2:19-cv-00601-GBW-KRS Document 7 Filed 07/24/19 Page 2 of 5


        It is expected that Mr. Ping will testify as to the events giving rise to this lawsuit, the
reporting of the incident to Mr. Pink by Jane Doe, Mr. Ping’s actions upon hearing Jane Doe’s
complaint and the communication Mr. Ping had with Monica Reyes regarding the incident.

       c.      Frank Ramos Arias
               c/o Blaine T. Mynatt
               Holt Mynatt Martinez, P.C.
               P.O. Box 2699
               Las Cruces, NM 88004-2699

       Frank Arias is a Defendant in this matter. It is anticipated that Mr. Arias will testify
regarding his actions of photographing Jane Doe, his Plea and Disposition Agreement, his
communication with Jane Doe and any other actions he took after he discovered his actions had
been reported by Jane Doe to Mr. Ping.

       d.      Audie Brown
               c/o Jerry Walz
               Walz & Associates, P.C.
               133 Eubank Blvd. NE
               Albuquerque, NM 87123

        Audie Brown is the Superintendent of Silver City Consolidated Schools. It is anticipated that
Mr. Brown will testify regarding his knowledge of the events that took place, giving rise to this
lawsuit. It is also anticipate that he will testify regarding his conversation with Monica Reyes, as
well as, other parents whose children were at G.W. Stout Elementary.

       e.      Cheryl Fowler
               c/o Jerry Walz
               Walz & Associates, P.C.
               133 Eubank Blvd. NE
               Albuquerque, NM 87123

         Cheryl Fowler is a school counselor at G.W. Stout Elementary. It is anticipated that Ms.
Fowler will testify regarding her knowledge of the events that took place, giving rise to this lawsuit.
It is also anticipated that she will testify as to Jane Doe’s behavior before and after the incident.

       f.      Donald Johnson, M.D.
               HMS Silver City Community Health Center
               1007 N. Pope St.
               Silver City, NM 88061

        Donald Johnson, M.D., is Jane Doe’s treating physician. It is anticipated that he will testify
regarding the health of Jane Doe. He may also testify as to the health of Jane Doe before and after
the incident.

       g.      Melissa Palmer
               Tranquil Skies Mental Health Community Center
               1318 E. 32nd St.

                                                    2
         Case 2:19-cv-00601-GBW-KRS Document 7 Filed 07/24/19 Page 3 of 5


                Silver City, NM 88061

              Melissa Palmer is treating Jane Doe and it is anticipated that she will testify as to her
treatment rendered as a result of the incident giving rise to this lawsuit and the effect the incident
has had on Jane Doe.

        h.      Imelda Sanchez
                James Dean
                Moises Mascorro
                4055 Sonoma Ranch Blvd.
                Las Cruces, NM 88011

        These individuals are officers and/or investigators with the New Mexico State Police. It is
anticipated that they will testify as to the report filed regarding Frank Arias and their subsequent
investigation thereafter. It is also anticipated that they will testify as to any reports written at the
conclusion of their investigation.

        i.      Tanya R. Maldonado
                Brian Maldonado
                3709 Valley Vista
                Silver City, NM 88061

        Brian and Tanya Maldonado are parents of minor child, E.M., who was a classmate of Jane
Doe. It is anticipated that they will testify as to the incident giving rise to this lawsuit, how the
incident effected their daughter and their communications with school staff.

        j.      Isaiah Genera Maldonado
                2305 E. Paul Place
                Silver City, NM 88061

        Isaiah is the father of minor child, M.M., who was a classmate of Jane Doe. It is anticipated
that he will testify as to the incident giving rise to this lawsuit, how the incident effected his
daughter and his communications with school staff.

        k.      Richard Reyes
                223 S. Corbin
                Silver City, NM 88061

        Richard Reyes is the grandfather of Jane Doe. It is anticipated that he will testify as to the
health and behaviors of Jane Doe before and after the incident giving rise to this lawsuit.

        l.      Any witnesses identified during the course of discovery.

        m.      Any witnesses identified by the Defendants.

       n.      Any witnesses necessary to authenticate medical records, medical bills and/or
records pertaining to the incident giving rise to this lawsuit.


                                                     3
         Case 2:19-cv-00601-GBW-KRS Document 7 Filed 07/24/19 Page 4 of 5


2.    DOCUMENTS:               Plaintiffs have or will make available to Defendants the following
documents:

        a.     Plea and Disposition Agreement regarding D-608-CR-2018-183, signed by Frank
Arias

        b.     All medical records for Jane Doe- not yet in counsel’s possession

        c.     All medical bills incurred by Jane Doe- not yet in counsel’s possession

       d.     Any school incident report which may have been created by Defendant Silver City
Consolidated Schools- not yet in counsel’s possession

        e.     Police report regarding this incident – not yet in counsel’s possession

        f.     Any reports generated by Plaintiff’s experts- not yet in counsel’s possession

        g.     Audio recording of the conversation between Mr. Brown and Ms. Reyes

        h.     Audio recording of the conversation between Mr. Brown, Mr. Ping and Ms. Reyes

        i.     Any documents identified by the Defendants.

3.      COMPUTATION OF DAMAGES: Plaintiff believes she is entitled to damages as follows:

       Jane Doe is a minor. Plaintiff Monica Reyes is attempting to quantify her damages and
hopes to do so once Jane Doe is seen by a psychologist.

        Plaintiffs reserve the right to supplement this disclosure at a later date or through answers to
Interrogatories and the discovery plan.




                                              Respectfully submitted,


                                              By: /s/ David M. Berlin
                                                      David M. Berlin
                                                      Duhigg, Cronin, Spring & Berlin
                                                      Attorneys for Plaintiff
                                                      P. O. Box 527
                                                      Albuquerque, NM 87103-0527
                                                      Telephone: (505) 243-3751
                                                      Facsimile: (505) 246-9797




                                                   4
        Case 2:19-cv-00601-GBW-KRS Document 7 Filed 07/24/19 Page 5 of 5


                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of July, 2019, I filed the foregoing electronically through
the CM/ECF system, which caused all parties or counsel registered to receive electronic service to
be served by electronic means, as more fully reflected on the Notice of Electronic Filing.

                                                       /s/ David M. Berlin
                                                       David M. Berlin




                                                   5
